Case 6:20-cv-00182-WWB-EJK Document 98 Filed 12/14/20 Page 1 of 2 PageID 603




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


WILLIE TONEY,

                    Plaintiff,

v.                                                    Case No: 6:20-cv-182-Orl-78EJK

ADVANTAGE CHRYSLER-DODGE-
JEEP, INC., SYNERGY MARKETING
ADVISORS, INC and STRATICS
NETWORKS, INC.,

                    Defendants.
                                        /

                                        ORDER

      THIS CAUSE is before the Court on Defendant Synergy Marketing Advisors, Inc.’s

Notice of Withdrawal of Pending Motions (Doc. 91), wherein it has informed the Court that

it wishes to withdraw its Motion to Dismiss (Doc. 56) and Second Motion to Dismiss (Doc.

76). Defendant Advantage Chrysler-Dodge-Jeep, Inc. (“Advantage”) filed a Notice of

Joinder (Doc. 77) with respect to both Motions. Advantage subsequently filed a Notice of

Intent to Have Motions Considered and Ruled Upon (Doc. 93), wherein it requests that

the Court still consider both Motions to Dismiss with respect to Advantage despite the

Notice of Withdrawal.

      The Motions to Dismiss both seek relief pursuant to Federal Rule of Civil

Procedure 12, which specifically provides that any motions for relief thereunder must be

made before a responsive pleading is filed.      Fed. R. Civ. P. 12(b), (f).   However,

Advantage filed an Answer and Affirmative Defenses (Doc. 44) long before either Motion

to Dismiss was filed. Therefore, even if this Court allowed parties to summarily join the
Case 6:20-cv-00182-WWB-EJK Document 98 Filed 12/14/20 Page 2 of 2 PageID 604




motions of other parties, which it does not, any attempt by Advantage to join in the Motions

to Dismiss is improper. Accordingly, it is ORDERED that Defendant Synergy Marketing

Advisors, Inc.’s Motion to Dismiss (Doc. 56) and Second Motion to Dismiss (Doc. 76) are

DENIED as moot.

       DONE AND ORDERED in Orlando, Florida on December 14, 2020.




Copies furnished to:

Counsel of Record




                                             2
